Citation Nr: 1818639	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-34 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from November 1983 to September 1984, and on active duty from April 2010 to August 2010, December 2010 to March 2011, and March 2012 to September 2012, with additional service in the Air National Guard.  He retired in December 2013.  The Board observes that these dates are subject to change, pending development which will be discussed below.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In December 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing; a transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his disability was incurred during a period of qualifying service.  The Veteran has submitted multiple statements from fellow service members describing the Veteran's duties and injuries during National Guard service.  The Veteran also submitted copies of four orders for short periods of active duty service including from May to September 2007 at an air base other than his home base, for two weeks in October 2007 at his home base, and from October 2009 to March 2010 at his home base. 

Under VA regulations, in addition to a disability incurred in or aggravated by active duty, service connection may be granted when the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty during a period of active duty for training (ACDUTRA), and when the individual became disabled or died from an injury incurred or aggravated in line of duty during a period of inactive duty training (INACDUTRA). 38 U.S.C. § 101 (24); 38 C.F.R. § 3.6.  A veteran may also be service connected for an injury or, (in the case of ACDUTRA and/or a disease), incurred while proceeding directly to or returning directly from ACDUTRA or INACDUTRA training.  38 C.F.R. § 3.6(e). 

ACDUTRA includes full time duty performed by members of the National Guard of any state or the Reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).  

The Veteran has claimed service connection for disabilities arising out of periods when he was performing qualifying National Guard service.  He reported and testified that he injured knees during physical training and experienced repetitive motion injuries in his work installing fiber optic cable.  He testified that his civilian work was in the management of rental properties. 

The Veteran served in the Air National Guard from November 1983 through December 2013.  Air National Guard Point Credit Summaries obtained from the Department of Defense Personnel Records Information System (DPRIS) are of record through September 2003 and show dates of various types of duties performed.  However, the dates when the Veteran participated in active duty, ACDUTRA and INACDUTRA since September 2003 are not of record.  Upon remand, the AOJ should contact DPRIS or Defense Finance and Accounting Service (DFAS) to provide the specific dates of the Veteran's active duty, ACDUTRA and INACDUTRA service, with specific attention to service dates since September 2003 and particularly in 2006, 2007, and 2010 as these are the years when the Veteran has reported executing orders for active duty and when symptoms of his knee and wrist disabilities began to manifest.

Regarding the existence of current disabilities, service treatment records refer to a diagnosis of carpal tunnel syndrome as early as 2001 and arthroscopic surgery of the left knee in 2006.  However, medical screening records dated in 2008, 2009 and 2010 are silent for knee and upper extremity neurological symptoms. For example, in a May 2009 respirator medical evaluation questionnaire, the Veteran denied any musculoskeletal problems.  

In a VA examination in May 2011, the examiner noted that the Veteran worked as a full time technician for the Air National Guard.  The examiner noted a history of bilateral knee surgeries in 2006 and 2008 for meniscotomies and the diagnosis of carpal tunnel syndrome in 2001.  The examiner noted a review of the history, performed clinical examinations, and found that the disabilities were not aggravated by the period of active duty in 2010.  The examiner did not address whether the disorders were caused by the Veterans reported knee injuries or repetitive work installing fiber optic cables. VA outpatient treatment records through July 2017 do show surgery for carpal tunnel syndrome in April 2016 and for a left knee meniscus tear. 

Accordingly, the case is REMANDED for the following action:

1. Contact DFAS, the National Guard Bureau, the U.S. Army Human Resources Command (Address Code 11) and any other appropriate agency for records showing the periods of active duty, ACDUTRA and INACDUTRA served by the Veteran between August 2002 to September 2002, May 2006 to September 2006, May 2007 to September 2007, October 2007 to November 2007, and October 2009 to March 2010 (i.e., showing the start date and completion date of periods of active duty, ACDUTRA and INACDUTRA).

2.  Contact the U.S. Office of Personnel Management and the appropriate state agency to clarify whether the Veteran had civilian employment by the Air National Guard and if so, the nature of his duties and any accommodations for disability of the hands and knees. 

3. Regardless of whether additional periods of qualifying service are verified, schedule a new VA examination to determine the etiology of the Veteran's bilateral carpal tunnel syndrome and his right and left knee disabilities. 

After reviewing all available records, the examiner should do the following:

a. Provide an opinion as to whether it is at least as likely as not (a 50/50 probability or greater) that the Veteran's bilateral carpal tunnel syndrome was incurred in or aggravated by active duty, ACDUTRA, or INACDUTRA service.

b. Provide an opinion as to whether it is at least as likely as not (a 50/50 probability or greater) that the Veteran's right and left knee disabilities were incurred in or aggravated by active duty, ACDUTRA, or INACDUTRA service.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.

4. After completing the steps described above and any other appropriate development, readjudicate the Veteran's claims.  If any benefits sought on appeal remain denied, provide the Veteran with a supplemental statement of the case and provide a reasonable period of time for response.  Thereafter, if otherwise in order, return the appeal for further appellate consideration by the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




